t c memo united_states tax_court jerry s payne petitioner v commissioner of internal revenue respondent docket no filed date prior to and during the audit years and p practiced law in houston texas he was also involved in the real_estate business through his investment in p p ince prior to p provided legal services to x inc which operated a topless dance club in houston and to h a 50-percent_shareholder of x inc and manager of the club in payment of the overdue fees for those services p acquired most of the assets and all of the stock of x inc and he assumed management control of the club p leased the assets back to x inc for use by the club in date after securing a permit to continue to conduct a sexually oriented business at the club’s premises and a mixed beverage permit liquor license for y inc also wholly owned by p at such premises p caused the club’s operation and assets including the leased assets to be transferred from x inc to y inc r determined that withdrawal authorizations signed by p in and for various sums of money were disguised dividends to p rather than -- - authorizations for h to tip dancers in the amounts authorized and the transfer of the club’s operation from x inc to y inc gave rise to a taxable liguidating dividend from x inc to p r also disallowed and schedule c deductions claimed by p for parking fees and for bad_debt deductions as guarantor of construction loans defaulted upon by p p inc r also determined that p was subject_to the sec_6662 i r c accuracy-related_penalty held the amounts listed on the withdrawal authorizations constituted valid promotional expenses of x inc in part and disguised dividends taxable to p in part held further the transfer of the club’s operation from x inc to y inc constituted a tax- free reorganization under sec_368 i r c that did not involve a distribution of boot taxable to p under sec_356 and sec_3 held further r’s disallowance of p’s schedule c deductions for parking fees and for bad_debts is sustained held further r’s penalty against p is sustained with respect to the deficiencies arising out of the disallowances of p’s schedule c deductions jerry s payne pro_se kathryn bellis for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and additions to petitioner’s federal_income_tax liabilities as follows tax_year ending additions to tax december deficiency sec_6651 a sec_6663 dollar_figure dollar_figure dollar_figure big_number big_number big_number in the event that petitioner is not held liable for the sec_6663 fraud_penalty respondent made the alternative determination that the underpayments of tax for and are subject_to sec_6662 accuracy-related_penalties for negligence or disregard of rules or regulations egqual to percent of such underpayments unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar the parties have resolved certain issues the issues remaining for decision are whether petitioner received constructive dividends from his wholly owned corporation inc in the sums of dollar_figure and dollar_figure for and sometimes the audit years respectively’ the constructive_dividend issue whether petitioner’s gross_income includes a liquidating dividend from in the sum of dollar_figure the liquidating dividend issue whether petitioner is entitled to schedule c profit or loss from business deductions ' in the notice respondent determined that petitioner received constructive dividends of dollar_figure and dollar_figure for and respectively on brief respondent concedes dollar_figure for and dollar_figure for of those proposed adjustments in the notice respondent determined that the amount of the liquidating dividend from inc was dollar_figure q4e- in excess of dollar_figure and dollar_figure for and respectively ’ and more specifically whether petitioner is entitled to deductions for parking expenses of dollar_figure and dollar_figure and business bad_debts of dollar_figure and dollar_figure for and respectively and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the audit years a fifth issue raised by petitioner for the first time in his opening brief is whether the notice_of_deficiency as it pertains to the constructive_dividend and liquidating dividend issues is arbitrary and excessive thereby shifting to respondent the burden_of_proof as to the existence and amount of any deficiency for the audit years in the absence of such a finding petitioner bears the burden_of_proof see rule a in the notice respondent determined that petitioner’s allowable schedule c expenses for and respectively were dollar_figure and dollar_figure the additional allowances resulted from respondent’s examination of checks written by petitioner during and petitioner concedes that he is liable for additions to tax under sec_665l1 a in amounts to be determined for and and respondent concedes that petitioner is not liable for the civil_fraud penalty under sec_6663 for such years under certain circumstances sec_7491 shifts the burden_of_proof to respondent sec_7491 applies to court proceedings arising in connection with examinations commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 see rra sec c 112_stat_727 respondent alleges that the examination in this case continued - - findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference in addition as they relate to this case and were accepted by the court_of_appeals we incorporate relevant portions of our findings_of_fact in payne v commissioner tcmemo_1998_227 revd 224_f3d_415 5th cir an earlier case involving deficiency determinations against petitioner for the prior taxable years and ’ at the time the petition was filed petitioner resided in houston texas continued commenced prior to date petitioner does not dispute that contention accordingly sec_7491 is inapplicable to this case petitioner has failed to set forth objections to respondent’s proposed findings_of_fact accordingly we conclude that petitioner concedes that respondent’s proposed findings_of_fact are correct except to the extent that petitioner’s findings_of_fact are clearly inconsistent therewith see jonson v commissioner t cc n ’ we do not believe that the facts that we incorporate are controversial we incorporate them principally to provide background material indeed at the call of this case from the calendar petitioner stated that the prior case involves exactly the same facts as this case see 47_bta_84 and 47_bta_68 in each of which we incorporated by reference all of our findings_of_fact in the other and in a third related case involving individuals and entities common to all three cases -- - during the audit years petitioner owned and operated in houston texas a law firm under the name of payne associates petitioner’s law practice primarily involved civil litigation through payne associates petitioner was self-employed as a lawyer and in real_estate development he reported his income and expenses from those activities on a cash_basis on schedule c attached to his individual returns petitioner was also a percent shareholder in payne potter inc a real_estate development_corporation that was insolvent by the end of petitioner’s involvement with and acquisition of the stock of inc prior to and during the audit years owned and operated a topless dance club in houston texas under the name of caligula xxi the club from through petitioner represented and the club in litigation against the city of houston and others arising out of the city’s denial of the club’s application_for a permit to conduct a sexually oriented business the sob permit and against the texas alcoholic beverage commission tabc for its refusal to renew the club’s mixed beverage permit permitting the sale of alcohol to patrons petitioner also provided legal representation to gerhard helmle helmle one of the two 50-percent shareholders of the stock of in criminal proceedings against helmle for the possession of illegal drugs prior to and during the audit years helmle was involved in managing the operation of the club beginning in petitioner became gradually more involved in the business operations and finances of and the club principally out of concern that helmle might not be able to pay legal fees owed to petitioner in excess of dollar_figure during petitioner entered into agreements with helmle and others which in consideration of a management fee gave petitioner the right to control and manage the activities of the club caligula xxi and placed him in total control of all financial and managerial decisions at the club the agreements also enabled to redeem the stock of the other 50-percent_shareholder making helmle the sole shareholder with the proceeds of a dollar_figure bank loan to petitioner that pursuant to the agreements was to be repaid including interest by means of scheduled monthly payments from to petitioner on date ownership interests in the following tangible and intangible personal_property relating to the club were transferred to petitioner in satisfaction of dollar_figure in legal fees owed to him 2618's leasehold interest in the building in which the club operated furniture furnishings fixtures and leasehold improvements in the building and the right to use the caligula xxi name petitioner then leased such property back to on date petitioner agreed to acquire helmle’s stock in and thereby become the sole shareholder in - - the acquisition took the form of a stock purchase whereby helmle’s stock was transferred to petitioner in exchange for dollar_figure in cash plus a dollar_figure promissory note on which petitioner never made any payments in the earlier case involving petitioner’s and taxable years we found as a fact that the date agreement was a sham and that petitioner received the stock of not by purchase but as payment in satisfaction of the more than dollar_figure in legal fees owed to him by and by helmle the agreement was conditional to become effective if and when tabc granted 2618's application_for a mixed beverage permit that condition was satisfied when in date a settlement agreement was reached between tabc and the club pursuant to which tabc agreed to and did issue the permit to the club effective date prior to that date petitioner had become president of transfer of the club to jkp enterprises inc jkp on date petitioner entered into an agreement the february agreement with the owners of the building in which the club operated whereby it was agreed that petitioner had replaced as primary lessee by virtue of his date acquisition of 2618's leasehold interest in the premises petitioner did not contest our characterization of the transaction as a payment in-kind for overdue legal fees rather he contended that the stock was worthless at the time he received it see 224_f3d_415 5th cir revg tcmemo_1998_227 --- - petitioner would remain the primary lessee in respect of all future leases of the premises for use by new corporations formed by petitioner petitioner intended for to remain as his sublessee until an sob permit and liguor license both of which were then the subject of litigation were acquired for the premises and at that time petitioner would make jkp his sublessee under a 10-year sublease jkp was incorporated in texas on date petitioner was the sole shareholder of jkp the litigation against the city of houston resulted in the issuance on date of an sob permit to virginia sanders who resided with petitioner was his legal assistant and was president of jukp the permit was issued for use at the club’s premises whereupon petitioner applied for a mixed beverage permit on behalf of jukp shortly after the issuance of such permit on or about date operation of the club was transferred from to jkp which became the sublessee of the club’s premises from petitioner pursuant to the february agreement and lessee from petitioner of the tangible and intangible personal_property relating to the operation of the club that had been acquired by petitioner from on date in date jukp sold all of the assets needed to operate the club including its leasehold interest in the premises and in the other assets leased from petitioner for dollar_figure million the withdrawal authorizations during the audit years petitioner signed withdrawal authorizations for the most part printed forms entitled tip authorization voucher or guest check the was that authorized the expenditure of amounts charged to 2618's general ledger account entitled business promotion travel the was totaled dollar_figure for and dollar_figure through date when the operation of the club was taken over by jkp petitioner signed the was by writing either payne or in some cases jerry or jerry payne or jsp the was also set forth a specific date and dollar amount and they contained the notation promo all in the same handwriting one of the was was prepared and signed by virginia sanders and contained the words jerry s payne promotional expense and paid out on the forms entitled tip authorization voucher petitioner’s initials appeared on a signature line directly above petitioner’s the words i hereby authorize the above tip initials also appeared at the bottom of the guest check forms a number of the was contained the words paid out and on one petitioner testified that the tip authorization vouchers were originally designed to enable customers to pay the dancers by means of a credit card rather than in cash the club’s customers utilized the vouchers to specify the credit card tip amount to be allocated to a particular dancer petitioner adapted the vouchers to his own use as authorizations for payment of the amounts specified thereon only the voucher amounts authorized by petitioner were charged to 2618's general ledger account entitled business promotion travel such wa is the notation paid out to jerry payne another wa contains the notation draw -- jerry’s vitamins - sugar on some of the was for either guest check forms or blank pieces of paper petitioner noted that he took the stated amount of money from a safe or a bag or stack or that he just took the stated amount on other of the was guest check forms only the authorized amount was for specific items of food some of the was refer to a particular server or other person also one wa which is largely illegible appears to be a note to someone named vikki that petitioner spent dollar_figure for some indecipherable purpose schedule c deductions parking on line of his schedule cs for the audit years other expenses petitioner listed parking expenses of dollar_figure for and dollar_figure for bad_debts during petitioner paid dollar_figure to texas commerce bank tcb of which dollar_figure represented deductible_interest during petitioner paid dollar_figure to tcb on line of his schedule cs for the audit years bad_debts from sales or services petitioner treated dollar_figure for and dollar_figure for of such payments to tcb as giving rise to bad_debt deductions opinion it burden_of_proof a introduction petitioner’s argument that respondent bears the burden_of_proof with respect to the constructive_dividend and liquidating dividend issues ostensibly raises two additional issues whether such argument initially set forth in petitioner’s post- trial opening brief is timely and if timely whether it is sustainable on the ground that respondent’s determinations are arbitrary and therefore invalid for the reasons set forth in subsections b and c of this section i we find it unnecessary to resolve those issues or even to assign the burden_of_proof with respect to the constructive_dividend and liquidating dividend issues b the constructive_dividend and ligquidating dividend issues are resolved on the basis of agreed facts the facts upon which we base our decision with respect to both the constructive_dividend and liquidating dividend issues are not in dispute constructive_dividend issue in the notice respondent determined that petitioner received constructive dividends equal to the entire amount charged to 2618's general ledger account entitled business promotion travel respondent has conceded the deductibility of the amounts charged to that account in excess of amounts reflected on the was the only evidence relating to the characterization of the amounts reflected on the was as either constructive dividends to petitioner or deductible promotional expenses consists of the was themselves and petitioner’s oral testimony as discussed infra in section ii our decision that most of the was provided for and generated deductible promotional expenses is based solely upon those was which are stipulated joint exhibits the issue as framed by the parties is the extent to which the stipulated was either support or refute petitioner’s oral testimony that all of the was authorized and resulted in the expenditure of amounts deductible by as promotional expenses and we ultimately find that all but was for and was for out of a total of for and for are consistent with and therefore support petitioner’s position on that basis we sustain respondent’s proposed_adjustment only to the extent of the amounts reflected in those was for and was for with respect to those was we find that the notations thereon are more consistent with the conclusion that such amounts were distributed to petitioner for his personal_use rather than for any deductible business-related purpose liguidating dividend issue after respondent’s concession as to the amount of any liguidating dividend there are two issues for decision an -- issue of law and an issue of fact the issue of law is whether 2618's transfer of the club to jkp in date constituted a taxable liquidation of under sec_331 or a tax-free reorganization under sec_368 and or f on that issue we hold that such transfer constituted a tax-free reorganization under sec_368 see discussion infra section iii the issue of fact is whether in connection with such transfer of assets from to jkp we should accept respondent’s argument that petitioner received dollar_figure of assets taxable to him as a long-term_capital_gain pursuant to sec_356 b and or petitioner’s argument that he received nothing the only evidence offered by respondent in support of his position is the yearend balance_sheet in schedule l of 2618's return which shows dollar_figure of assets the return for is a joint stipulated exhibit as discussed infra section iii we find such balance_sheet to be supportive of petitioner’s position reflected in his oral testimony that he received nothing in connection with the date transfer of the club from to jkp rather than of respondent’s position cc lack of need to assign burden_of_proof because we are able to dispose_of both issues on the basis of undisputed or stipulated facts we need not resolve the burden_of_proof issue raised by petitioner see 87_tc_305 ndollar_figure hustead v commissioner tcmemo_1997_205 t he placement of the burden_of_proof would be controlling only if as a matter of law the evidence presented by the parties must be deemed of equal weight 667_f2d_551 n 1st cir affg tcmemo_1980_321 as this court has stated except for extraordinary burdens eg in fraud cases the burden_of_proof is merely a ‘tie-breaker’ it is irrelevant unless the evidence is in equipoise steiner v commissioner tcmemo_1995_122 although assignment of the burden_of_proof is potentially relevant at the outset of any case where as in this case the court finds that the undisputed facts favor one of the parties the case is not determined on the basis of which party bore the burden_of_proof and the assignment of burden_of_proof becomes irrelevant ’ therefore we have no need to assign the burden_of_proof with respect to the constructive_dividend and liquidating dividend issues the same is true where there is conflicting evidence with respect to a particular item_of_income or expense but a preponderance_of_the_evidence favors one of the parties see 91_tc_575 ndollar_figure our determinations have been made on the basis of the preponderance_of_the_evidence accordingly it is immaterial who bears the burden_of_proof 87_tc_305 ndollar_figure -- - il constructive_dividend issue petitioner alleges that all of the was were authorizations for helmle to use the stated amounts and no more than those amounts to tip the club’s dancers as well as dancers at competing clubs in order to assure that the club would be able to retain a sufficient number of quality dancers respondent counters that petitioner has not furnished credible_evidence that the cash distributed by means of the was was used by petitioner for any business_purpose petitioner testified that he was advised by helmle who according to petitioner effectively ran the club on a day-to-day basis for petitioner during the audit years that it was necessary to use club funds to tip the dancers and in particular the quality dancers according to petitioner the need to tip the dancers had become urgent in light of the pending litigation over the club’s right to an sob permit and the dancers’ concern that the club would go out of business if it failed to secure the permit petitioner testified that helmle would take money out of the cash register and use it to tip dancers both at caligula xxi and at competing clubs apparently to attract dancers at those other clubs to come work at caligula xxi petitioner contends that the sole purpose of the was was to restrict the amounts of cash that helmle would be permitted to use for that purpose petitioner testified that he would leave a wa filled out and signed by him in the cash register or with the bartender and that helmle could only take from the register the authorized amount petitioner further testified that he never received or took possession of any of the money shown on the was respondent argues that petitioner’s trial testimony was self serving inconsistent conflicting and generally not credible and that petitioner failed to produce credible_evidence that the cash and food distributed pursuant to the was were used for any business_purpose he suggests that petitioner’s failure to call as witnesses any employees of the club or any dancers suggest that their testimony would have been negative he concludes that because petitioner failed to prove that the distributions reflected in the was were for any business_purpose they must be considered taxable dividends to petitioner the only portion of 2618's alleged expenditures_for business promotion travel that respondent treats as constructive dividends to petitioner is that reflected in the was however the was generally support and corroborate petitioner’s characterization of the expenditures not respondent’s the vast majority of the was simply contain the notation pro mo in addition to the date the dollar amount and petitioner’s signature there is no indication that the specified dollar amounts were to be paid to petitioner rather than to a third party pursuant to petitioner’s -- - authorization the same is true for those was that specifically direct payments to or simply refer to a particular server or other person and those that list specific food items which in all cases were for negligible amounts dollar_figure or less on brief petitioner characterized the latter as providing free meals to customers nor do we infer from petitioner’s failure to obtain corroborating testimony from former club employees or dancers that such testimony would have been negative the events in guestion occurred some to years prior to the trial presumably the employees eg bartenders and waiters and the dancers most of whom petitioner may not have known by name would have been difficult or impossible to locate after so many years moreover in light of the corroboration afforded by the was themselves we do not consider such testimony crucial to petitioner’s case cf 47_tc_92 unexplained absence of crucial witness justified inference that his testimony would have been unfavorable affd 392_f2d_409 5th cir those was listing amounts as having been paid out or in one case paid out to petitioner do not corroborate petitioner’s oral testimony although it is possible that the notation paid out was written by an individual who had carried out petitioner’s instruction to give the authorized amount to helmle or to some other person for distribution to dancers we will not make that assumption in the absence of confirmatory evidence similarly the was and other documentation indicating that the money was spent for petitioner’s benefit or that he actually received the specified amounts eg where petitioner wrote that he took or spent the money do not support his oral testimony rather those was indicate that the listed amounts were paid to or for the benefit of petitioner and not merely authorized by him for payment to another in the absence of evidence that such money was used for a bona_fide promotional purpose eg as tips for dancers we must assume that petitioner retained it therefore we hold that the amounts in question totaling dollar_figure for and dollar_figure for constituted distributions to petitioner taxable under sec_301 respondent concedes that had no earnings_and_profits as of date and he does not challenge as inaccurate the negative retained earnings reflected on 2618's schedule l as of both the beginning and end of petitioner neither paid for his stock nor included any amount in income resulting from his receipt of such stock therefore petitioner had a zero basis in such stock conseguently the distributions evidenced by was dated on or before date year after petitioner’s acquisition of his stock constituted short-term_capital_gain and the balance of the - - distributions and all of the distributions constituted long- term capital_gain sec_301 a 23_tc_756 affd 236_f2d_612 2d cir see also bittker eustice federal income_taxation of corporations and shareholders par pincite ndollar_figure 7th ed application of those rules to petitioner results in his receipt of dollar_figure of short-term_capital_gain for dollar_figure of long-term_capital_gain for and dollar_figure of long-term_capital_gain for til liguidating dividend issue a introduction respondent views jkp’s date takeover of the business operation of as necessarily involving a taxable liguidation of which resulted in a deemed or actual capital_gain_distribution to petitioner of 2618's net assets under sec_331 in the sum of dollar_figure petitioner does not challenge respondent’s characterization of the termination of as a taxable liquidation but he argues that respondent failed to prove that he received any money or other_property of value on brief respondent concedes that his valuation of the sec_331 provides that sec_331 distributions in complete_liquidation treated as exchanges --amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock - distributed assets of was incorrect and he alleges that the liquidation distribution to petitioner consisted of the dollar_figure of assets shown on the yearend balance_sheet in schedule l of 2618's return ’ on date we issued an order directing the parties to file supplemental briefs addressing the issue of whether the cessation of business by and the assumption of its business operation by jkp in date constituted in substance a reorganization within the meaning of sec_368 a d d_reorganization and or a f ‘ f reorganization rather than a taxable liquidation of subject_to sec_331 in response petitioner submitted a two-page statement in which he essentially reiterates his original position that he did not receive anything of value from when its business operation terminated in date respondent filed a brief in which he states that assuming the club’s assets were either owned or leased from petitioner by and the club was being operated by rather than by petitioner exclusively on his own behalf he will concede that the transfer of the club’s operation from to jkp meets all of the statutory requirements for a nondivisive d_reorganization i1 e there was a transfer by a corporation of substantially_all a return was not filed by and the record is devoid of any balance_sheet or other financial record for subseguent to date -- - of its assets to another corporation controlled by the sole shareholder of both corporations in exchange for stock of the transferee corporation followed by a distribution of the transferee stock to such shareholder all pursuant to a plan_of_reorganization sec_368 c b a and b respondent also appears to concede that the transfer of the club’s operation from to jkp meets the statutory requirements for an f reorganization a mere change in identity form or place of organization of one corporation however effected which respondent acknowledges may encompass a new corporation’s mere acquisition of the assets of the old corporation h conf rept 1982_2_cb_600 respondent argues however that because jkp sold the club within months of taking over its operation the transaction may have failed to meet the nonstatutory requirement of continuity of business_enterprise cobe applicable to any reorganization described in sec_368 and firmly embedded in the regulations under sec_368 see sec_1_368-1 income_tax ‘3 because petitioner already owned the stock of jkp there was no need for an actual exchange of 2618's assets for jkp stock followed by a distribution of the stock to petitioner as respondent acknowledges t he law is well settled that where shareholders of the transferor_corporation already own all of the stock of the transferee corporation the issuance of further stock for exchange and distribution is not required see 54_tc_59 n affd per curiam 444_f2d_1385 10th cir and the cases cited therein - - regs specifically respondent suggests that jkp’s sale of the club’s operation within months of its acquisition creates a strong inference that the sale occurred as part of an overall plan commencing with the transfer of the operation from to jkp and ending with the sale to outsiders see sec_1 d example income_tax regs alternatively respondent argues that even if we decide that the transfer of the club’s operation from to jkp qualified as either a d or f reorganization petitioner must be deemed to be in receipt of the dollar_figure total assets listed on the yearend balance_sheet in schedule l of 2618's return the return balance_sheet therefore he is required to recognize that amount of long-term_capital_gain pursuant to sec_356 b and b status of jkp’s acquisition of the club as a d_reorganization statutory requirements we find that the club was in fact owned and operated by not as respondent suggests by petitioner the parties have stipulated that is a corporation that owned and operated a topless dance club under the name of caligula xxi they have further stipulated that petitioner’s management services and involvement in the operation of the club were pursuant to the date agreement which gave petitioner the right to control and manage the club’s activities in consideration of a management fee for said service that - agreement was signed by helmle both individually and as an officer of consistent with that arrangement paid petitioner dollar_figure in and dollar_figure in the parties stipulated that dollar_figure for and dollar_figure for was includable in petitioner’s schedule c income and that the balance constituted 2618's repayment of money petitioner advanced to or paid on behalf of also the mixed beverage permit issued on date and renewed on date was issued to caligula xxi inc moreover respondent’s suggestion that petitioner operated the club on his own behalf rather than on behalf of is inconsistent with his position that petitioner was in receipt of constructive dividends from during the audit years for all of the foregoing reasons we find that not petitioner transferred to jkp substantially_all of the assets either owned or leased from petitioner associated with the operation of the club on that basis respondent concedes and we hold that the transfer of the club’s operation from to jkp met the statutory requirements for a d_reorganization because we hold that the transfer of the club’s operation from to jkp satisfied the statutory requirements for a d_reorganization we find it unnecessary to decide whether such transfer also satisfied the statutory requirements for an f reorganization - - continuity of business_enterprise we also reject respondent’s suggestion that jkp’s date sale of its assets less than months after it acquired them indicates that those assets were sold as part of the overall plan to transfer the assets from to jkp we have no doubt that petitioner’s efforts on behalf of the club and his investment in were motivated principally if not exclusively by his desire to receive in cash the overdue legal fees from and helmle his ongoing efforts to secure the indispensable sob and mixed beverage permits for the club were doubtlessly motivated by a desire to make the club a readily saleable property but as respondent acknowledges there is no direct evidence that jkp’s actual sale of its assets was part of an overall plan existing at the time of the transfer of the club’s operation from to jkp and we do not infer the existence of such a plan by reason of the proximity in time of the two transactions the mere fact that petitioner may have contemplated selling the club at the time of its transfer from to jkp does not require a finding that such transfer lacked cobe see 176_f2d_646 lst cir affg 10_tc_1080 in that case a corporation sold two of its three lines of business and because it was temporarily unable to sell the third it placed the assets of the remaining business in a new corporation pending a sale which occurred - - less than years later and then liquidated because the transferee corporation continued to conduct the old business the court sustained our finding that the transaction had a valid business_purpose and that it qualified as a nondivisive d_reorganization under the code predecessor of sec_368 d the court distinguished cases in which the intent was that the transferee corporation immediately make a liguidating distribution of the assets received from the transferor_corporation stating as follows but in the present case petitioners’ plan contemplated that the new company would carry on the business and this was done although petitioners’ intention was to dispose_of the business eventually the fact that a going business was transferred and operated left the new company and petitioners its shareholders in a position where they stood to gain or lose from operations just as before the transfer if business conditions warranted it the business could have been continued indefinitely id pincite emphasis added we hold that the reasoning of the first circuit_court of appeals in lewis v commissioner supra applies to this case and that the transfer of the club from to jkp possessed cobe c existence of a distribution taxable under sec_356 respondent argues that even if 2618's transfer of the club to jkp constituted a d_reorganization petitioner was nevertheless in receipt of dollar_figure of boot taxable as long-term o7 - capital_gain under sec_356 and ' that argument depends upon a finding that the dollar_figure of assets listed on the return balance_sheet continued to exist in date and were in fact distributed to petitioner at that time petitioner denies that he received any distribution from in connection with its transfer of the club to jkp respondent simply states that the assets reflected on the return balance_sheet must have gone somewhere and the only logical recipient would be the petitioner as the sole owner of the stock of a more plausible argument and a reasonable inference is that such assets assuming they still existed in date were transferred to jkp as part of 2618's transfer of the operation of the club that is certainly true with respect to such business-related assets as inventories presumably consisting of food and liquor dollar_figure current accounts_receivable dollar_figure and depreciable assets less accumulated depreciation dollar_figure an asset the very 's as we have previously noted in discussing the constructive_dividend issue section ii supra petitioner had a zero basis for his stock and respondent concedes that was without earnings_and_profits on the date of the alleged distribution under such circumstances sec_356 b provides for gain recognition up to the sum of money and the fair_market_value of property distributed and sec_356 provides that the gain recognized shall be treated as gain from the exchange of property because petitioner’s holding_period for his stock exceeded months as of date such gain would be long-term_capital_gain see 23_tc_756 affd 236_f2d_612 2d cir - - existence of which is in doubt in light of 2618's lease of its furniture furnishings fixtures and all leasehold improvements from petitioner so-called other assets described on a schedule attached to the return as fit deposits dollar_figure and bond sales_tax dollar_figure appear to be prepayments of anticipated liabilities that one would expect to continue for the benefit of jkp even if all or a portion of the dollar_figure in cash listed on the return balance_sheet remained in date it is more likely to have gone to jkp in order to satisfy its current operating needs the return balance_sheet listed dollar_figure in accounts_payable and dollar_figure in other short-term obligations than to petitioner we find that respondent’s speculation that the assets listed on the return balance_sheet remained in existence and were distributed to petitioner some months later is implausible and we find based upon the evidence before us including petitioner’s uncontradicted testimony that petitioner received none of the assets listed on the return balance_sheet in connection with the date transfer of the club from to jkp therefore we reject respondent’s argument that petitioner was in receipt of a distribution taxable under sec_356 b and iv schedule c deductions a parking fees petitioner’s alleged parking fees constituted cash payments for daily parking in downtown houston parking lots they were incurred in connection with trips to court in pursuance of his litigation practice respondent has denied petitioner’s deduction of those fees for lack of substantiation based upon petitioner’s testimony that during the audit years he handled multiple cases that required him to come to court most every day downtown we find that the downtown houston courthouses in which he litigated constituted regular places of business it is well settled that the cost of commuting between one’s residence and a regular place of business or employment is a nondeductible personal_expense 326_us_465 sec_1_162-2 income_tax regs sec_1_262-1 income_tax regs transportation_expenses incurred on trips between places of business however may be deductible 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 here the record does not indicate which if any of petitioner’s trips to court represented travel between his office and the courthouse or between courthouses nor is any amount associated with such travel under such circumstances none of petitioner’s trips to -- - court have been shown to be other than travel between his residence and court therefore we hold that any parking fees incurred in connection with such travel constitute nondeductible commuting expenses see 60_tc_834 even if the parking fees were shown to be associated with deductible business trips we agree with respondent that the deduction of such fees must be denied due to lack of substantiation petitioner failed to produce any receipts or other evidence that might have corroborated his oral testimony moreover assuming arguendo that petitioner is not required to satisfy the substantiation requirements of sec_274 with respect to the parking fees petitioner has failed to provide the minimal substantiation that would permit us to estimate the allowable deduction as permitted under 39_f2d_540 2d cir even under cohan there must be sufficient evidence in the record to provide a basis upon which an estimate may be made 85_tc_731 here there is none petitioner’s failure to offer any substantiation that would corroborate his oral testimony provides an additional basis for sustaining respondent’s denial of the deduction for the parking fees see allied marine sys inc v commissioner tcmemo_1997_101 --- - affd sub nom gibbons v commissioner 155_f3d_558 4th cir b bad_debt deductions petitioner alleges that he made a portion of the payments to tcb as guarantor of real_estate construction loans to payne potter inc which because of its insolvent state was in default petitioner alleges that the bad_debt deductions dollar_figure for and dollar_figure for arose out of the worthlessness of his right of recoupment against payne potter inc here again respondent has denied the deductions for lack of substantiation the parties have stipulated that petitioner paid dollar_figure in and dollar_figure in to tcb petitioner alleges that he paid dollar_figure in and dollar_figure in to discharge his obligation as the guarantor of construction loans by tcb to payne potter inc which had become insolvent in and had defaulted on the loans because of his inability to recoup from payne potter inc the amount of those payments to tcb petitioner claims that he is entitled to bad_debt deductions of dollar_figure and dollar_figure for and respectively petitioner has failed to corroborate his oral testimony with written evidence of any loan or loans by tcb to payne potter inc or of any agreement whereby he became the guarantor of such - - loans although petitioner testified that there was supporting documentation he did not produce it here again petitioner has failed to provide the required substantiation in support of his deductions moreover he has not shown that he made any effort to collect even a portion of the amount allegedly owed to him by payne potter inc the mere fact of the debtor’s insolvency does not prove that petitioner as creditor had no reasonable_prospect_of_recovery which is necessary to support a bad_debt deduction see 106_tc_312 affd per curiam without published opinion 121_f3d_723 llth cir for the foregoing reasons we sustain respondent’s determination disallowing petitioner’s bad_debt deductions v sec_6662 penalty sec_6662 provides for a penalty equal to percent of the underpayment in tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence see sec_6662 the penalty for negligence will not apply to an underpayment in tax to the extent that the taxpayer can show both reasonable_cause and that the taxpayer acted in good_faith see sec_6664 negligence includes any failure by the taxpayer to substantiate items properly sec_1_6662-3 income_tax regs because - - petitioner failed to substantiate to any degree the schedule c deductions for parking fees and bad_debts discussed in section iv supra we sustain the negligence_penalty with respect to the underpayment attributable to respondent’s denial of those deductions see 116_tc_438 see also perrah v commissioner tcmemo_2002_283 decision will be entered under rule
